Citation Nr: 1548632	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in January 2015.  At that time, the Board remanded the claim for additional development.  Specifically, the Board directed that a medical examination be scheduled for the Veteran.  The Board also remanded the Veteran's claim for service connection for tinnitus.  In a May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  That decision represents a fully favorable and final determination of the issue of entitlement to service connection for tinnitus.  As such, that issue is no longer on appeal.  The Veteran's claim for service connection for bilateral hearing loss has been properly returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim of service connection for bilateral hearing loss in January 2015 because the VA audiological examination of record, from July 2010, did not provide an adequate rationale for its negative nexus opinion.  In that opinion, the examiner opined that the Veteran's hearing loss did not occur as a result of military noise exposure.  The rationale for the negative opinion was that the Veteran's hearing was normal in both ears at the time of his separation and that thresholds were well within the normal range at that time, and therefore, a standard threshold shift was highly unlikely.  

In finding this opinion inadequate, the Board noted that the July 2010 VA examiner essentially based the medical opinion on the lack of evidence of hearing loss at the time of the Veteran's discharge from service.  Explaining that service connection is possible for disabilities first identified after service, the Board remanded the claim to obtain a medical opinion that accounted for the issue of whether the Veteran's hearing loss, which manifested after his separation from active service, is related to acoustic trauma sustained during service.  

On remand, VA scheduled the Veteran for a new examination for his bilateral hearing loss claim in April 2015.  The examiner diagnosed the Veteran with bilateral hearing loss and noted the significat acoustic trauma sustained by the Veteran during his active service.  Despite this, the examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of the Veteran's military service.  As rationale, the examiner explained that the audiological data from the Veteran's entrance and separation examinations revealed no significant threshold shifts.  The examiner subsequently listed results of post-service audiograms up until 1987 that show normal audiological results.  

This opinion is not adequate for adjudication purposes.  First, the examiner based the opinion on the Veteran's audiometric readings from enlistment and discharge tests.  The examiner explicitly based her rationale on in-service evidence, the entrance and separation audiometric test results.  This is precisely the reason the Board remanded this claim in January 2015.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service. Hensley v. Brown, 54 Vet. App. 155 (1993).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d)(2015).  On remand, the examiner must provide an opinion that specifically addresses whether the Veteran's bilateral hearing loss, which clearly had its onset after the Veteran's active service, is nevertheless related to conceded acoustic trauma during his active service.    


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the same examiner who conducted the 
April 2015 audiological examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  A copy of this remand should be included in the electronic record, and the examiner should state on the examination report that review of the electronic record was accomplished. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service.

In particular, the examiner must provide an opinion that addresses whether the Veteran's bilateral hearing loss, which had its onset after his separation from active service, could nevertheless be caused by conceded acoustic trauma sustained during active service based on delayed onset.  

A complete rationale should be provided for any opinions rendered.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




